Citation Nr: 9910000	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  95-10 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to rating in excess of 10 percent for 
bilateral pes planus. 

2.  Entitlement to rating in excess of 10 percent for 
bilateral retropatellar pain syndrome, to include the 
assignment of a separate compensable rating for each knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from August 1991 to October 
1994.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Wichita, 
Kansas Department of Veterans Affairs (VA) Regional Office 
(RO).  In April 1997 the case was remanded for further 
evidentiary development.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The bilateral pes planus is manifested by subjective 
complaints of pain with collapsed arches on standing; neither 
swelling on use or characteristic callosities are 
demonstrated. 

3.  The retropatellar pain syndrome of each knee is 
manifested by significant crepitus, subjective complaints of 
pain and some limitation of functional ability without 
deformity or X-ray evidence of arthritis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-
4.7, 4.21, 4.71a, Diagnostic Code 5276 (1998).   

2.  The criteria for a disability rating greater than 10 
percent for retropatellar pain syndrome of the right knee has 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.21, 4.71a, Diagnostic Code 5257 (1998).
3.  The criteria for a disability rating greater than 10 
percent for retropatellar pain syndrome of the left knee has 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.21, 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active service until October 1994, when he 
was discharged with 10 disability severance pay for bilateral 
pes planus.  He sought service connection for bilateral pes 
planus and bilateral retropatellar pain syndrome.  In a 
January 1995 rating decision, service connection was granted 
for bilateral pes planus with a 10 percent disability 
evaluation assigned and for bilateral retropatellar pain 
syndrome with a non-compensable disability evaluation 
assigned.

A September 1996 VA podiatry examination report states that 
the veteran complained of morning foot aches that would get 
worse with walking during the day.  He complained that his 
feet would throb at night.  He was taking Motrin once or 
twice a week for pain.  

On examination the veteran's gait seemed to be normal, his 
feet were normal in appearance, feet function was normal and 
there were no secondary skin or vascular changes.  He 
complained of pain in the balls of his feet on heel walking.  
His pedal pulses were 2/4 and his feet were warm and pink.  
He complained of bilateral knee pain on heel walking, and to 
a lesser degree, on toe walking.  The veteran's arches were 
90 percent flat to the floor when standing.  The X-rays were 
negative for evidence of a fracture, dislocation or bone 
destruction.  The diagnosis was mild pes planus bilaterally.  

A September 1996 VA orthopedic examination report states that 
the veteran complained of increased knee pain in the evenings 
and at night, depending on how much he walked during the day.  
On examination the veteran's knees appeared normal and were 
cool to touch with no sign of effusion or swelling.  There 
was no drawer and no Lachman's sign.  He had some slight 
lateral and medial laxity.  The knee jerk was 1/4 
bilaterally.  Flexion of each knee was to 142 degrees and 
extension of each knee was to 0 degrees.  The X-rays showed 
that the joint spaces were well maintained.  No dislocation 
or bone destruction was noted.  The diagnosis was 
retropatellar pain, bilateral knees.  

By rating decision dated in October 1996, the 10 percent 
rating for bilateral pes planus was continued and a 10 
percent evaluation was assigned for bilateral retropatellar 
pain syndrome.

An August 1997 VA podiatry examination report states that the 
veteran complained of pain on walking and standing and 
terrible throbbing pain at night.  He stated that prolonged 
standing would increase the pain.  The pain was mainly under 
the balls of the feet, under the heels and at the level of 
the ankle, mainly over the lateral aspect of the foot just 
distal to the ankle.  He was not wearing his Army prescribed 
inserts as he claimed that they added to his foot pain.  

On examination the veteran's standing position and gait were 
normal.  He could squat.  He had a heel-toe gait.  His arches 
were nice when in a non-weight bearing position; they 
collapsed when he stood.  His feet appeared normal and well 
aligned without swelling or increased redness or warmth.  
There was no deformity other than the collapsing arches.  
Dorsiflexion of the ankles was reported to be normal, about 
20 degrees.  Plantar flexion was to 30 degrees, inversion and 
eversion were to 20 degrees bilaterally.  There were no 
calluses under the soles, the balls or the heels of his feet.  
No secondary skin and vascular changes were noted.  His 
pulses were normal as was his capillary refill.  

The diagnosis was painful, symptomatic feet bilaterally.  The 
examiner noted that the X-ray did not fit the amount and 
intensity of the veteran's complaints but that it was very 
hard to have a strict correlation between pain and X-rays.  
No weakness of the joint or of the musculature of the feet 
was observed.  The examiner did not believe that there was 
any incoordination factor related to the veteran's flat feet.  
He did note that fatigability might be a factor related to 
his pain.

An April 1998 VA orthopedic examination report states that 
the veteran complained of knee pain and that his knees would 
go to sleep on him.  On examination he presented with 
bilateral retropatellar pain.  There was no swelling or fixed 
deformity.  He had full range of motion of the knees.  There 
was no medial lateral instability.  The McMurray and 
Lachman's signs were negative.  Pain was present on pressure 
of the patella and the femur.  Significant crepitance was 
noted on flexion and extension over the patellofemoral joint.   
No popliteal cysts were present and there were no masses in 
the popliteal space.  Quadriceps strength was 5+ and his 
pulses and sensation were normal.  The X-rays were negative 
for evidence of arthritis.  The joint spaces were well 
preserved.  There was no erosion of the cartilage, no spurs, 
cystic lesions, sclerosing margins or subcondyle margin.  

The examiner stated that the veteran had clinical 
chondromalacia of bilateral patellofemoral joints with normal 
symptoms with significant crepitance that he believed would 
limit the veteran from repetitious squatting, stair climbing, 
continuous walking and continuous walking with an excessive 
load, i.e. 20 to 30 pounds.  The examiner noted that the 
veteran would be able to perform a job that allowed him to 
alternate between sitting, standing, climbing stairs, etc.  

Analysis

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 
Bilateral Pes Planus
Bilateral pes planus or flat feet is rated as follows: 
pronounced; marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances, warrants a 50 percent rating.  
Severe; flat feet with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities warrants a 30 percent rating.  Moderate flat feet 
with weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet warrants a 10 percent rating.  Mild flat feet; 
symptoms relieved by built-up shoe or arch support warrants a 
noncompensable evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276.

On the initial VA examination the veteran's gait seemed to be 
normal, his feet were normal in appearance, feet function was 
normal and there were no secondary skin or vascular changes.  
At the more recent examination, the veteran's feet were again 
normal in appearance, without swelling, deformity or 
increased redness or warmth.  No callosities were present 
anywhere on the veteran's feet.  The record is negative for 
evidence of tenderness on the plantar surfaces of the 
veteran's feet.  The only abnormality noted was his collapsed 
arches.

The examiner specifically stated that there was no weakness 
of the joint or the musculature of the feet.  He also 
specifically stated that he did not believe that there was 
any incoordination factor attributable to the veteran's pes 
planus.  He did note that fatigability might be related to 
the veteran's pain.  However, he also noted that the 
veteran's X-rays did not correlate with the amount of pain 
the veteran claimed to have.  The record is negative for 
evidence of deformity, pain on manipulation or callosities 
necessary for a higher evaluation under Diagnostic Code 5276. 

In this case, while the veteran complained of pain associated 
with the disability at issue, "a finding of functional loss 
due to pain must be 'supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40."  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
While the veteran subjectively complained of pain, the 
pathology and objective observations of the claimant's 
behavior do not satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a higher rating.  

The Board has considered the assertion by the veteran's 
representative that the examination did not follow the 
directions of the remand.  See Stegall v. West, 11 Vet App 
268 (1998).  However, as noted above, the examiner 
specifically addressed incoordination, fatigability, weakness 
and their affects on the veteran's feet.  The examination 
fully complied with the remand and was sufficient for fairly 
evaluating the severity of the veteran's bilateral pes 
planus.  

Bilateral Retropatellar Pain Syndrome

The veteran is currently in receipt of a 10 percent 
disability evaluation under Diagnostic Code 5257 for 
bilateral retropatellar pain syndrome.  The Board is in 
agreement with the representative's assertion that a separate 
disability evaluation should be assigned for each knee and, 
based upon the evidence of record, will consider the rating 
to be assigned.  A 10 percent disability evaluation is for 
assignment under Diagnostic Code 5257 for slight impairment 
of a knee with recurrent subluxation or lateral instability 
and a 20 percent disability evaluation is available for 
moderate impairment of a knee with recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Rating the veteran's knee disabilities under alternative 
Diagnostic Codes must also be considered: under Diagnostic 
Code 5258 a dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint 
warrants a 20 percent evaluation and under Diagnostic Code 
5259 removal of the semilunar cartilage warrants a 10 percent 
evaluation if symptomatic. 
Under Diagnostic Code 5260 flexion limited to 30 degrees 
warrants a 20 percent evaluation and flexion limited to 45 
degrees warrants a 10 percent evaluation.  If flexion is 
limited to 60 degrees a noncompensable evaluation is for 
assignment.  Under Diagnostic Code 5261 limitation of 
extension of the leg to 15 degrees warrants a 20 percent 
evaluation, limitation of extension to 10 degrees warrants a 
10 percent evaluation and a noncompensable evaluation is for 
assignment if extension is limited to 5 degrees.

While the veteran has complained of pain in the knees, in the 
case of Johnson v. Brown, 9 Vet. App. 7 (1996), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) stated that Diagnostic Code 
5257 is not predicated on loss of range of motion and that 
therefore 38 C.F.R. §§ 4.40 and 4.45 (pain) do not apply.

However, in VA General Counsel precedent opinion VAOPGCPREC 
23-97, VA's General Counsel determined that where, as in the 
instant case, a knee disorder is already rated under 
diagnostic code 5257, a separate rating may be considered 
under Diagnostic Code 5003 for arthritis where there is 
limitation of motion under diagnostic code 5260 or 5261.  
Further, if the veteran does not at least meet the criteria 
for a zero percent (noncompensable) evaluation under either 
of those two codes, there is no additional disability for 
which a rating may be assigned.

The Board has considered the provisions of Diagnostic Code 
5003 concerning degenerative arthritis.  However, the April 
1998 examination report states that the X-rays were negative 
for any sign of arthritis.  Therefore a separate rating under 
Diagnostic Code 5003 is not for assignment.  

On the September 1996 VA examination slight lateral and 
medial laxity of the knees was found, supporting the 
assignment of a 10 percent disability evaluation for each 
knee.  However, as the April 1998 examination report states 
that there was no medial instability, a higher evaluation 
under Diagnostic Code 5257 is not for assignment.  The 
veteran's range of motion was from 0 degrees to 142 degrees.  
Since there was no limitation of flexion or extension, nor 
have any problems with cartilage been identified, an 
evaluation in excess of 10 percent for either knee is not 
warranted under Diagnostic Code 5258, 5260 or 5261.  

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation.  38 C.F.R. § 4.7.  Therefore, the 
Board is compelled to conclude that the weight of the 
evidence is against the veteran's remaining claims and an 
evaluation in excess of 10 percent for bilateral pes planus 
or for retropatellar pain syndrome of either knee is not 
warranted.  The Board has carefully reviewed the entire 
record in this case; however, the Board does not find the 
evidence to be so evenly balanced that there is any doubt as 
to any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to a separate compensable disability evaluation 
for each knee is granted.

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus is denied. 

Entitlement to an evaluation in excess of 10 percent for 
retropatellar pain syndrome of the left knee is denied. 

Entitlement to an evaluation in excess of 10 percent for 
retropatellar pain syndrome of the right knee is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals




